Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
Claims 1-20 are pending. Claims 1, 3, 5 and 16 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 reciting “a second blue color filter” renders the claim indefinite because the reciting of the “second blue color filter” seemingly imply preexistence of unclaimed “a first blue color filter”. It is unclear if “a first blue color filter” is presumed based on the recitation in claim 3. 

Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US 2017/0025482 A1 (Choi). 
In re claim 1, Choi discloses (e.g. FIGs. 1-2 & 5-6) a light-emitting display device comprising: 
a display panel; 
subpixels W,R,G,B positioned in a display area of the display panel, 
wherein at least one of the subpixels W,B includes a color filter 314,315 (or 114 in FIG. 2) of a color disposed between two electrode layers 108b,108c and not disposed on a protection layer 210 on the two electrode layers 108b,108c, and at least another one of the subpixels R,G includes a color filter 302a,302b (or 202a-202c in FIG. 2) of another color disposed on the 
 a second substrate 200 disposed on the protection layer 210 and the color filter 302a,302b (or 202a-202c in FIG. 2) of another color disposed on the protection layer 210,
wherein the second substrate 200 directly contacts the protection layer 210 in the at least one of the subpixels W,B (in regions 500 and 501).

In re claim 2, Choi discloses (e.g. FIGs. 2 & 6) the two electrode layers 108b,108c include: a reflective electrode layer 108b (¶ 51) positioned on a first substrate 100 of the display panel, and a first electrode layer 108c positioned on the reflective electrode layer 108b. 

In re claim 3, as best understood, Choi discloses (e.g. FIG. 6) the subpixels include red, green and blue subpixels W,R,G,B, wherein the red subpixel includes a red color filter 314 (may be red color, ¶ 84) disposed between the two electrode layers 108b,108c, the green subpixel includes a green color filter 315 (315 maybe disposed on G subpixel, ¶ 87-88) disposed between the two electrode layers 108b,108c, and the blue subpixel B includes a “second” blue color filter 302b (when 315 is disposed on G subpixel instead, ¶ 87-88) disposed on the protection layer 210 on the two electrode layers, and wherein the protection layer 210 covers a light-emitting diode 111. Choi discloses color filter 314 may be red (¶ 84). Furthermore, while Choi specifically depict the blue subpixel B to include a blue color filter 315 between the two electrode layers 108b,108c, Choi further discloses the color filter 315 between the two electrode layers 108b,108c may be disposed on other subpixels, e.g. G (¶ 87-88, 93,100). 

In re claim 4, Choi discloses (e.g. FIG. 6) the red subpixel R includes an emission layer 109 for emitting red light R, the green subpixel G includes an emission layer 109 for emitting green light G and the blue subpixel B includes an emission layer 109 for emitting blue light B. 


In re claim 9, Choi discloses (e.g. FIG. 6) the protection layer is formed in a single-layer 210 or multi-layer structure 113,150,210 covering the subpixels and having a flat surface. 

In re claim 10, Choi discloses (e.g. FIG. 2) a blue color filter 202c, wherein the blue color filter 202c is disposed on a black matrix 201 defining emission areas of the red and green subpixels. 

In re claim 11, Choi discloses (e.g. FIGs. 2 & 6) the reflective electrode layer 108b and the first electrode layer 108c electrically contact each other at one side or both sides thereof (108b,108c contacts at the sidewalls). 

In re claim 12, Choi discloses (e.g. FIGs. 2 & 6) the reflective electrode layer 108b and the first electrode layer 108c electrically contact each other at the entire edges thereof. 

In re claim 13, Choi discloses (e.g. FIGs. 2 & 6) the color filter 114,314,315 disposed between the two electrode layers 108b,108c has a size corresponding to or smaller than the first electrode layer 108b.


 
In re claim 15, Choi discloses (e.g. FIG. 2 & 6) the display panel lacks a polarization film on a substrate 100 of the display panel (no polarization film disclosed by Choi, ¶ 64).

In re claim 16, Choi discloses (e.g. FIGs. 1-2 & 5-6) a light-emitting display device comprising: 
a display panel; 
subpixels W,R,G,B positioned in a display area of the display panel, 
wherein each of the subpixels W,R,G,B includes a color filter 114,202,302,314,315 disposed only in between two electrode layers 108b,108c, or only on a protection layer 210 on the two electrode layers 108b,108c, and 
wherein at least one subpixel W,B of the subpixels include the color filter 114,314,315 disposed only in between the two electrode layers 108b,108c, and at least one another subpixel R,G of the subpixels includes the color filter 202a-202c, 302a,302b disposed only on the protection layer 210; and 
a second substrate 200 disposed on the protection layer 210 and the color filter 302a,302b (or 202a-202c in FIG. 2) of another color disposed on the protection layer 210,
wherein the second substrate 200 directly contacts the protection layer 210 in the at least one of the subpixels W,B (in regions 500 and 501).



In re claim 18, Choi discloses (e.g. FIGs. 2 & 6) the two electrode layers 108b,108c include: a reflective electrode layer 108b (¶ 51) positioned on a first substrate 100 of the display panel, and a first electrode layer 108c positioned on the reflective electrode layer 108b.

In re claim 19, Choi discloses (e.g. FIG. 6) the subpixels include red, green and blue subpixels W,R,G,B, and wherein the red subpixel includes a red color filter 314 (may be red color, ¶ 84) disposed between the two electrode layers 108b,108c, the green subpixel includes a green color filter 315 (315 maybe disposed on G subpixel, ¶ 87-88) disposed between the two electrode layers 108b,108c, and the blue subpixel B includes a blue color filter 302b (when 315 is disposed on G subpixel instead, ¶ 87-88) disposed on the protection layer 210 on the two electrode layers and covering a light-emitting diode 111. Choi discloses color filter 314 may be red (¶ 84). Furthermore, while Choi specifically depict the blue subpixel B to include a blue color filter 315 between the two electrode layers 108b,108c, Choi further discloses the color filter 315 between the two electrode layers 108b,108c may be disposed on other subpixels, e.g. G (¶ 87-88, 93,100). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Nakamura US 2012/0098414 A1.
In re claim 5, as best understood, Choi discloses (e.g. FIG. 2) “the blue color filter” 202c includes the second blue color filter 202c disposed to correspond to an emission area of the blue subpixel B and a bank layer 112 defining the emission area of the blue subpixel. 
Choi does not explicitly disclose “the blue color filter” includes a first blue color filter disposed to correspond to a bank layer defining emission areas of the red and green subpixels. 
However, Nakamura discloses (e.g. FIG. 8) a display device comprising a blue color filter 50B that is formed to correspond to an emission area of the blue subpixel and disposed to correspond to a bank layer 150 defining emission areas of the red and green subpixels (¶ 139). Nakamura discloses the blue color filter 50B multi-functions as barrier wall between red and green subpixels (¶ 139). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Choi’s blue color filter 202c to include a portion correspond to the bank layer 212 defining emission areas of the red and green subpixels to form barrier walls between the red and green color filters as taught by Nakamura to preventing color mixing.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Nakamura as applied to claim 1 above, and further in view of Lim et al. US 2016/0035795 A1 (Lim).
In re claim 6, Choi (e.g. FIGs. 2 & 6) and Nakamura (FIG. 8) discloses a black matrix layer and the color filter layer disposed on the second substrate between the protection layer and the second substrate. Choi and Nakamura do not explicitly disclose the black matrix layer is 
However, Lim discloses a display device comprising sequentially, a color filter layer 211 and a black matrix layer 212 on the second substrate 200, such that the black matrix layer 212 positioned between a protection layer 210 on the display panel substrate 100 and the color filter layer 211 on the second substrate 200. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the black matrix layer 201 in Choi’s display device between the protection layer 210 and the color filter 202,302 as taught by Lim. 
Since both layering sequence of the black matrix and color filter is known in the art, it would have been obvious to reverse the order to form the black matrix layer and the color filter layer such that the black matrix is between the first substrate and the color filter because the change would not have modified the operation of the device and is considered an obvious design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

In re claim 7, Choi discloses (e.g. FIG. 2) the second blue color filter 202c covers the surface and a side of the black matrix layer 201. Nakamura discloses (e.g. FIG. 8) the first blue color filter (50B overlapping bank 150 between red and green subpixels) covers a surface of the black matrix layer 20 and the second blue color filter (50B on blue subpixel) covers the surface and a side of the black matrix layer 20. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 16 above, and further in view of Lim et al. US 2016/0035795 A1 (Lim).
In re claim 20, Choi (e.g. FIGs. 2 & 6) discloses a black matrix layer 201 and the color filter layer 202,302 disposed on the second substrate 200 between the protection layer 210 and the second substrate 200. Choi does not explicitly disclose the black matrix layer 201 is positioned between the protection layer 210 and the color filter 202,302 disposed only on the protection layer. 
However, Lim discloses a display device comprising sequentially, a color filter layer 211 and a black matrix layer 212 on the second substrate 200, such that the black matrix layer 212 positioned between a protection layer 210 on the display panel substrate 100 and the color filter layer 211 on the second substrate 200. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the black matrix layer 201 in Choi’s display device between the protection layer 210 and the color filter 202,302 as taught by Lim. 
Since both layering sequence of the black matrix and color filter is known in the art, it would have been obvious to reverse the order to form the black matrix layer and the color filter layer such that the black matrix is between the first substrate and the color filter because the change would not have modified the operation of the device and is considered an obvious design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815